650 S.E.2d 809 (2007)
MORRIS
v.
SUPREME COURT.
No. 260P07.
Supreme Court of North Carolina.
August 23, 2007.
Robert Montgomery, Special Deputy Attorney General, for State of NC.
The following order has been entered on the motion filed on the 31st day of July 2007 by Plaintiff for "special request for a ruling in the matter for failure of the attorneys to file a response in this matter pursuant to Rule 21 and Rule 37 N.C. Rules of Appellate Procedure:
"Motion Dismissed as moot by order of the Court in conference this the 23rd day of August 2007."